Name: Commission Regulation (EEC) No 602/88 of 3 March 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7 . 3 . 88 Official Journal of the European Communities No L 61 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 602/88 of 3 March 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, Having regard to Council Regulation (EEC) No 1678/ 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 594/ 88 ( ), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677 /85 were fixed by Commission Regulation (EEC) No 3938 /87 (*), as last amended by Regulation (EEC) No 528/ 88 (6); Whereas Commission Regulation (EEC) No 3153/85 (7)&gt; as last amended by Regulation (EEC) No 3770/87 (8), lays down the rules for calculating monetary compen ­ satory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 24 February to 1 March 1988 for the Greek drachma and the Portuguese escudo lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary compensatory amounts applicable for Greece in all sectors ; whereas , as regards Portugal , the provisions of Article 9 (2) should not be applied where the previous gap was fixed in accordance with Article 5 (3) (a) and the new monetary gap to be applied exceeds the limits laid down in that Article ; whereas the trend in the monetary gap applicable to olive oil in the reference period therefore requires a change to  1,1 points in the monetary gap to be used ; whereas , pursuant to Article 8 of Regulation (EEC) No 3153 /85 , the monetary compensatory amounts are to be updated for sugar and certain processed products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938/87 is hereby amended as follows : 1 . The column 'Greece' in Annex I is hereby replaced by that given in Annex I to this Regulation . 2 . The column 'Portugal' in parts 7 , 8 and 10 of Annex I is replaced by that given in Annex I to this Regu ­ lation. 3 . Annexes II and III are replaced by Annexes II and III to this Regulation . Article 2 This Regulation shall enter into force on 7 March 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 March 1988 . For the Commission Frans ANDRIESSEN Vice-President *) OJ No L 164, 24 . 6 . 1985, p . 6 . J) OJ No L 182, 3 . 7 . 1987, p . 1 . J) OJ No L 164, 24 . 6 . 1985 , p . 11 . 4) OJ No L 59 , 4 . 3 . 1988 , p . 8 . s) OJ No L 372, 31 . 12 . 1987, p . 1 . 6) OJ No L 53 , 27 . 2 . 1988 , p . 63 . ') OJ No L 310, 21 . 11 . 1985, p . 4 . ") OJ No L 355, 17 . 12 . 1987, p . 16 . 7 . 3 . 88No L 61 /2 Official Journal of the European Communities ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts | II Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  1 000 kg  8 373,6 8 373,6 13 607,2 ' 13 607,2 8 373,6 8 373,6 7 954,9 7 954,9 7 954,9 7 652,6 7 652,6 8 373,6 8 373,6 7 954,9 7 954,9 10 152,0 9 565,8 11 723,0 3 768,1 8 114,0 7 805,6 8 114,0 8 114,0 17 986,7 10 964,1 10 713,6 12 141,7 11 410,2 12 141,7 8 541,1 8 114,0 11 136,8 8 114,0 8 114,0 8 541,1 8 114,0 8 114,0 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 1990 1103 21 00 1103 29 10 1103 29 20 7 285 7 286 1 1 2 3 3 1 1 7 287 7 288 7 289 7 285 7 286 7 . 3 . 88 Official Journal of the European Communities No L 61 /3 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 1103 29 30 1103 29 40 1103 29 90 1 1 7 285 7 286 - 1 000 kg - 7 805,6 8 541,1 8 114,0 8 114,0 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1 7 285 8 114,0 11 136,8 7 805,6 13 774,6 8 541,1 8 114,0 9211,0 8 114,0 110421 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1 4 7 286 7 290 8 114,0 8 114,0 11 136,8 12 727,8 8 114,0 7 805,6 10 713,6 7 805,6 7 805,6 8 541,1 8 541,1 8 541,1 8 114,0 4 4 4 7 291 7 292 7 293 8 114,0 8 541,1 8 114,0 1104 29 30 4 4 4 4 7 290 7 291 7 292 7 293 8 114,0 8 114,0 8 541,1 8 114,0 1104 29 91 1104 29 95 1104 29 99 1 7 285 8 541,1 8 114,0 8 114,0 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1 5 5 7 286 7 294 7 295 C) C) 8 114,0 6 280,4 2 512,1 14 905,0 11 136,9 14 159,7 10 580,0 12 330,0 12 957,7 12 957,7 No L 61 /4 Official Journal of the European Communities 7 . 3 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ l \ \ - 1 000 kg - 1108 12 00 5 7 294 (') 11 882,3 5 7 295 . O 11 882,3 1108 13 00 6 7 296 (V 11 882,3 6 7 297 0 11 882,3 1108 14 00 5 7 294 O 11 882,3 5 7 295 0 11 882,3 1108 19 90 5 7 294 (') 11 882,3 5 7 295 o 11 882,3 1109 00 00 \ \ \ 17 634,8 1702 30 91 7. 7 318 I 15 502,1 1702 30 99 7 7 318 \ 11 882,3 1702 40 90 \ \ \ 11 882,3 1702 90 50 \ \ \ 11 882,3 1702 90 75 \ \ l 16 210,3 1702 90 79 \ \ 11 331,5 2106 90 55 l l 11 882,3 2302 10 10 1 7 622 \  1 7 623 \ 3 458,3 2302 10 90 \\\ \ 7 163,6 2302 20 10 \ \ 3 458,3 2302 20 90 \\ L 7 163,6 2302 30 10 3 458,3 2302 30 90 \ \ \ \ 7 410,6 2302 40 10 3 458,3 2302 40 90 \ 7 410,6 2303 10 11 \ 15 738,2 2309 10 11 2 7 624 o  2 7 625 O 1 004,8 ¢ 2309 10 13 3 7 541 00  3 7 542 oo 10 227,7 3 7 543 00 20 455,4 3 7 544 oo  3 7 545 oo 3 232,0 3 7 546 oo 6 463,9 3 7 547 oo ¢  3 7 548 oo 19811,0 ' 3 7 549 00 39 622,1 3 7 550 oo \ 1 004,8 3 7 551 oo ! 11 232,5 3 7 552 00 21 460,2 3 7 626 oo 1 004,8 3 7 627 oo 4 236,8 3 7 628 oo 7 468,7 3 7 629 oo l 1 004,8 3 7 630 oo 20815,8 7 . 3 . 88 Official Journal of the European Communities No L 61 /5 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc II  1 000 kg  2309 10 13 3 7 631 00 40 626,9 2309 10 31 2 7 624 o  2 7 625 o 3 182,0 2309 10 33 3 7 541 00  I 3 7 542 00 10 227,7 \ 3 7 543 00 I 20 455,4 3 7 544 00  l 3 7 545 oo 3 232,0 3 7 546 00 l 6 463,9 3 7 547 00  3 7 548 oo 19 811,0 l 3 7 549 00 39*622,1 3 7 550 00 \ 3 182,0. I 3 7 551 00 13 409,7 3 7 552 oo 23 637,4 3 7 626 00 3 182,0 3 7 627 00 6 414,0 3 7 628 00 9 645,9 3 7 629 00 I 3 182,0 3 7 630 00 22 993,0 \ 3 7 631 00 I 42 804,1 2309 10 51 2 7 624 o  2 7 625 o 6 280,2 2309 10 53 3 7 541 00  3 7 542 00 10 227,7 3 7 543 00  20 455,4 3 7 544 00  3 7 545 oo 3 232,0 3 7 546 oo 6 463,9 3 7 547 00  3 7 548 00 19 811,0 3 7 549 oo 39 622,1 3 7 550 oo 6 280,2 3 7 551 oo 16 507,9 3 7 552 00 26 735,6 3 7 626 00 l 6 280,2 3 7 627 00 9 512,2 3 7 628 00 I 12 744,1 3 7 629 oo 6 280,2 3 7 630 00 26 091,2 3 7 631 00 45 902,3 2309 90 31 2 7 624 o  2 7 625 o 1 004,8 2309 90 33 3 7 541 00 l  3 7 542 oo \ 10 227,7 No L 61 /6 Official Journal of the European Communities 7 . 3 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I  1 000 kg  2309 90 33 3 7 543 00 20 455,4 3 7 544 oo  3 7 545 00 \ 3 232,0 3 7 546 oo 6 463,9 3 7 547 00  3 7 548 00 19 811,0 3 7 549 oo 39 622,1 3 7 550 00 1 004,8 3 7 551 00 11 232,5 3 7 552 00 21 460,2 3 7 626 00 1 004,8 3 7 627 00 4 236,8 3 7 628 oo 7 468,7 3 7 629 00 1 004,8 3 7 630 oo 20 815,8 3 7 631 00 40 626,9 2309 90 41 2 7 624 . o  2 7 625 0 3 182,0 2309 90 43 3 7 541 oo  3 7 542 00 10 227,7 3 7 543 00 \ 20 455,4 3 7 544 oo  3 7 545 00 l 3 232,0 3 7 546 00 6 463,9 3 7 547 00  3 7 548 oo 19 811,0 3 7 549 oo 39 622,1 3 7 550 00 3 182,0 3 7 551 00 \ 13 409,7 3 7 552 00 23 637,4 3 7 626 oo 3 182,0 3 7 627 oo 6 414,0 3 7 628 00 9 645,9 3 7 629 00 3 182,0 3 7 630 00 22 993,0 3 7 631 oo 42 804,1 2309 90 51 2 7 624 0  2 7 625 o 6 280,2 2309 90 53 3 7 541 oo  3 7 542 oo 10 227,7 3 7 543 oo 20 455,4 i 3 7 544 00  3 ­ 7 545 oo \ 3 232,0 3 7 546 oo 6 463,9 3 7 547 oo  7 . 3 . 88 Official Journal of the European Communities No L 61 /7 Positive Negative Germany Denmark Italy France Greece Ireland Spain PortugalCN-code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2309 90 53 - 1 000 kg - 19 811,0 39 622,1 6 280,2 16 507,9 26 735,6 .6 280,2 9 512,2 12 744,1 6 280,2 26 091,2 45 902,3 3 3 3 3 3 3 3 3 3 3 3 7 548 7 549 7 550 7 551 7 552 7 626 7 627 7 628 7 629 7 630 7 631 (2)(3 OC (2) (3 0(3 ( 2)(3 0(3 (2)(3 ex3 0(3 (2) (3 (2) (3 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. ( 2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. 7 . 3 . 88No L 61 /8 Official Journal of the European Communities PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands p| United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland . £ Irl Spain Pta Portugal Esc 7 039 7 054 7 039 7 054  100 kg  2 756,7 2 344,5 2 756,7 3 584,8 5 198,0 4 015,0 4 015,0 5 807,4 3 118,8 5 807,4 4 015,0 4 015,0 3 584,8 5 198,0 4 015,0 4 015,0 5 807,4 3 118,8 5 807,4 4 015,0 4 015,0 1 433,9 1 577,3 860,4 5 198,0 4 015,0 10 109,2 7,958,3 3 118,8 5 198,0 4 588,6 5 018,7 4 015,0 5 807,4 5 807,4 4 015,0 4 015,0 7 958,3 10 001,6 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 1 1 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 . 0210 19 59 0210 19 60 0210 19 70 3 3 3 3 3 3 7 039 7 054 7. 3 . 88 Official Journal of the European Communities No L 61 /9 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr ¢ Italy . Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc l  100 kg  0210 19 81 3 7 039 \ 10 109,2 l 3 7 054 \ \ 5 198,0 0210 19 89 \ \ \ 5 198,0 1601 00 10 \ O \ 5 018,7 1601 00 91 1 7 319 , 00 8 424,3 1 7 322 00 6 739,5 1601 00 99 1 7 319 00 5 735,7 1 7 322 00 4 588,6 1602 10 00 l 4 015,0 1602 20 90 ' \ 4 660,3 1602 41 10 3 7 327 l 5 198,0 3 7 328 \ / 8 782,8 3 7 329 \ 5 377,2 1602 42 10 3 7 327 \ 4 015,0 3 7 328 \ I 7 348,9 3 7 329 \ 5 018,7 1602 49 11 3. 7 327 I 5 198,0 3 7 328 \ 8 782,8 3 7 329 \ 5 018,7 1602 49 13 3 7 327 \ 4 015,0 3 7 328 \ 7 348,9 3 7 329 l 5 018,7 1602 49 15 3 7 327 l 4 015,0 3 7 328 \ 7 348,9 3 7 329 \ 5 018,7 1602 49 19 3 7 327 \ 4 015,0 3 7 328 \ 4 839,5 3 7 329 \ 3 871,6 1602 49 30 1 7 319 \ 4 015,0 1 7 322 \ 3 226,3 1602 49 50 \ \ 2 401,8 1602 90 10 \ \ 4 660,3 1602 90 51 \ I 4 839,5 1902 20 30 l E ' 2 401,8 (') If composite food preparations (including prepared dishes) containing sausages are classified under heading No 1601 because of their composition , the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal , including fats of any kind or origin , which make part of these prep ­ arations . ( 2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . No L 61 / 10 Official Journal of the European Communities 7 . 3 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark ) Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portuga Esc l  100 kg live weight  0102 90 10 0102 90 31 0102 90 33 ¢ 0102 90 35 0102 90 37 (') C) (') 0 8 679,4 8 679,4 8 679,4 8 679,4 8 679,4  100 kg net weight  0201 10 10 0201 10 90 ' 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 1 7014 o 16 490,9 16 490,9 16 490,9 16 490,9 13 192,7 13 192,7 19 789,0 19 789,0 13 192,7 22 566,4 14 668,2 14 668,2 2 346,9 0202 20 50 1 1 1 1 1 7018 7 019 7014 7018 7 019 o o 2 346,9 11 734,5 3 667,0 3 667,0 18 335,2 0202 20 90 0202 30 10 0202 30 50 0202 30 90 2 7 034 O 0 OO 11 734,5 18 335,2 18 335,2 3 667,0 0206 10 95 0206 29 91 0210 20 10 ' 0210 20 90 0210 90 41 0210 90 90 1.602 50 10 1602 90 61 2 4 4 4 4 7 038 7 330 7 331 7 332 7 332 0 18 335,2 22 566,4 18 335,2 13 192,7 18 834,3 18 834,3 18 834,3 18 834,3 11 283,2 7 551,1 7 551,1 7 . 3 . 88 Official Journal of the European Communities No L 61 / 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows , other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal ,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes , expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent auth- . orities of the European Communities . 7 . 3 . 88No L 61 / 12 Official Journal of the European Communities PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts \ Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fi United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 pieces  01.05 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 1 1 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 254,3 742.2 254.3  100 kg  1 105,2 1 798,0 1 704,5 1 215,1 1 776,7 1 388,6 1 578,8 1 720,2 1 735,8 1 902,6 2 115,5 2 568,5 2 854,0 2 435,0 2 662,7 2 538,1 1 578,8 1 720,2 1 735,8 1 902,6 2 568,5 2 854,0 2 435,0 2 662,7 2 538,1 4 679,8 1 892,2 1 440,9 997,6 2 605,1 2 447,2 4 433,6 997,6 3 645,2 2 092,9 7 . 3 . 88 Official Journal of the European Communities No L 61 / 13 Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal'CN-code Table additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 1 440,9 997,6 2 777,3 1 301,9 2 343,3 4 433,6 997,6 5 591,6 4 679,8 3 139,4 2 928,9 2 791,9 1 440,9 997,6 3 994,0 2 605,1 3 860,9 2 447,2 3 661,8 4 433,6 997,6 4 679,8 1 892,2 1 440,9 997,6 2 605,1 2 447,2 4 433,6 997,6 3 645,2 2 092,9 1 440,9 997,6 2 777,3 1 301,9 2 343,3 4 433,6 997,6 5 591,6 4 679,8 3 139,4 2 928,9 2 791,9 1 440,9 997,6 No L 61 / 14 Official Journal of the European Communities 7 . 3 . 88 | Positive Negative CN-code Table Additionalcode Germany Notes DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg  3 994,0 2 605,1 3 860,9 2 447,2 3 661,8 4 433,6 997,6 2 216,8  100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 1 1 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 530,2 181,7  100 kg  1 601,6 7 495,5 3 267,3 3 491,5 7 239,2 1 857,9 3 471,6 4 876,9 4 674,0 4 876,9 ' 6 502,5 880,9 6 502,5 880,9 2 2 2 2 2 2 7 323 7 324 7 323 7 324 7 323 7 324 7 . 3 . 88 Official Journal of the European Communities No L 61 / 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts II|| Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc ll  100 kg  0401 0402 10 11 0402 10 19 1 2 2 2 2 7 058 7 059 7 074 7 078 7 079 a + c 9 907,7 5 112,4 1 615,0 9 907,7 0402 10 91 0402 10 99 0402 21 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 1 1 3 3 1 1 1 1 1 1 1 1 1 1 4 7 089 7 089 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 093 d + f d + f a + c a + c+ f a + c a + c + f a + c a + c a + c a + c + f a + c + f a + c + f 5 112,4 0403 90 13 4 4 5 5 5 7 094 7 097 7 098 7 099 7 114 9 907,7 5 112,4 a + c 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 1 3 1 1 1 1 1 1 1 1 1 1 1 1 1 7 058 7 089 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 7 058 ' a + c d + f a + c+f a + c + f a + c a + c a + c a + c + f a + c + f a + c + f a + c a + c a + c a + c a + c No L 61 / 16 Official Journal of the European Communities 7 . 3 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc |||| \  100 kg  0404 90 39 1 7 058 Il a + c 0404 90 51 1 7 058 Il a + c+ f 0404 90 53 1 7 058 II a + c + f 0404 90 59 1 7 058 III a + c + f 0404 90 91 1 7 058 II a+c+f . 0404 90 93 1 7 058 III a+c+f , 0404 90 99 1 7 058 Il a + c + f 0405 6 7 118 II 2 017,8 6 7 119 II 2 068,2 6 7 134 III 6 140,3 6 7 138 6 293,8 6 7 139 9 654,0 6 7 154 9 895,4 I 6 7 158 I 8 981,1 6 7 159 9 205,7 6 7 174 l 417,5 6 7 178 427,9 6 7 179 521,8 6 7 184 534,9 6 7 189 II 17 394,7 6 7 193 II 17 829,5 6 7 194 ¢  6 7 197 \ b x coef 6 7 198 l  6 7 199 \ b x coef 6 7214 \  6 7218 \ l b x coef 6 7 219 \ b x coef 6 7 222 l I  6 7 223 \ b x coef 6 7 224 \ I b x coef 6 7 225 \ b 0406 10 10 7 7 226 \  7 7 227 \ 12 319,3 7 7 228 l 14 427,7 7 7 229 \ 8 469,5 7 7 230 11 295,6 7 7 231 3 849,8 7 7 232 5 732,7 0406 10 90 7 7 226  7 7 228 14 427,7 7 7 230 11 295,6 7 7 232 5 732,7 0406 20 10 \ !  0406 20 90 8 7 233 14 427,7 7 . 3 . 88 Official Journal of the European Communities No L 61 / 17 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I I l  100 kg  0406 20 90 8 7 234 \ 19 484,3 0406 30 10 9 7 235 \  9 7 236 \ 5 193,5 \ 9 7 237 \ 7 624,8 9 7 238 \ 11 104,7 9 7 239 \ 13 169,0 0406 30 31 9 7 235 \  \ 9 7 236 \ 5 193,5 9 7 237 \ 7 624,8 9 7.238 \ 11 104,7 0406 30 39 9 7 235 \  I 9 7 236 \ 5 193,5 l 9 7 237 \ 7 624,8 9 7 238 \ 11 104,7 9 7 239 \ 13 169,0 0406 30 90 \ 13 169,0 0406 40 00 10 7 240 \  10 7 241 \ 13 702,3 0406 90 1 1 11 7 242 \ 11 295,6 11 7 243 \ -   ¢ 11 7 244 \ 12 319,3 l 11 7 245 \ 14 427,7 11 7 246 \ 8 469,5 11 7 247 \ 11 295,6 0406 90 13 12 7 248 \  12 7 249 \ 1 1 295,6 \ 12 7250 \ 16 894,6 0406 90 15 12 7 248 \  12 7 249 11 295,6 12 7 250 \ 16 894,6 0406 90 17 12 7 248 \  I 12 7 249 \ 11 295,6 12 7 250 \ 16 894,6 0406 90 19 \ \  0406 90 21 13 7 251 \  \ 13 7 252 \ 15 518,1 0406 90 23 14 7 254 \  14 7 255 12 319,3 14 7 256 14 427,7 14 7 257 8 469,5 14 7 258 Il 11 295,6 0406 90 25 14 7 254 li  I 14 7 255 \ 12 319,3 14 7 256 Il 14 427,7 14 7 257 I 8 469,5 No L 61 / 18 Official Journal of the European Communities 7 . 3 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I  100 kg  0406 90 25 14 7 258 l 11 295,6 0406 90 27 14 7 254 l  ' 14 7 255 \ 12 319,3 14 7 256 \ 14 427,7 14 7 257 \ 8 469,5 14 7 258 \ 1 1 295,6 0406 90 29 14 7 253 \  14 7 254 \  14 7 255 \ 12 319,3 14 7 256 \ 14 427,7 14 7 257 l 8 469,5 14 7 258 l 11 295,6 0406 90 31 14 7 253 \  14 7 254 II  l 14 7 255 \ 12 319,3 14 7 256 14 427,7 14 7 257 8 469,5 14 7 258 \ 11 295,6 0406 90 33 14 7 253  14 7 254  14 7 255 12 319,3 14 7 256 l 14 427,7 14 7 257 8 469,5 14 7 258 11 295,6 0406 90 35 15 7 259  15 7 274 12 319,3 \ 15 7 277 14 427,7 15 7 278 II 8 469,5 15 7 279 II 1 1 295,6 0406 90 37 15 7 259 Il  15 7 274 II 12 319,3 15 7 277 Il 14 427,7 15 7 278 Il 8 469,5 15 7 279 Il 11 295,6 0406 90 39 14 7 254 li  14 7 255 II 12 319,3 14 7 256 II 14 427,7 14 7 257 II 8 469,5 14 7 258 11 295,6 0406 90 50 14 7 253 \  14 7 254 II  14 7 255 IIl 12 319,3 14 7 256 II 14 427,7 14 7 257 II 8 469,5 14 7 258 || 11 295,6 7 . 3 . 88 Official Journal of the European Communities No L 61 / 19 I I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I ll||I I I  100 kg  I 0406 90 61 0406 90 63 0406 90 69 0406 90 71 7 7 226 19 484,3 - 7 7 7 7 7 227 7 228 7 229 7 230 12 319,3 14 427,7 8 469,5 11 295,6 - 0406 90 73 15 15 15 15 15 7 259 7 274 7 277 7 278 7 279 12 319,3 14 427,7 8 469,5 11 295,6 0406 90 75 15 15 15 15 1.5 7 259 7 274 7 277 7 278 7 279 12 319,3 14 427,7 8 469,5 11 295,6 0406 90 77 15 15 15 15 15 7 259 7 274 7 277 7 278 7 279 12 319,3 14427,7 8 469,5 11 295,6 0406 90 79 15 15 15 15 15 7 259 7 274 7 277 7 278 7 279 12 319,3 14 427,7 8 469,5 11 295,6 0406 90 81 15 15 15 15 15 7 259 7 274 7 277 7 278 7 279 12 319,3 14 427,7 8 469,5 1 1 295,6 0406 90 83 0406 90 85 15 15 15 15 15 7 259 7 274 7 277 7 278 7 279 4 12 319,3 14 427,7 8 469,5 1 1 295,6 0406 90 89 14 14 14 14 14 14 7 253 7 254 7 255 7 256 7 257 7 258 12 319,3 14 427,7 8 469,5 11 295,6 No L 61 /20 Official Journal of the European Communities 7 . 3 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr . Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  100 kg  0406 90 91 7 7 226  I 7 7 231 \ 3 849,8 7 7 232 \ 5 732,7 . 0406 90 93 7 7 226 \  7 7 231 \ 3 849,8 7 7 232 \ 5 732,7 0406 90 97 7 7 226 l  7 7 228 \ 14 427,7 7 7 230 \ I 11 295,6 7 7 232 \ 5 732,7 0406 90 99 7 7 226 \  7 7 228 \ 14 427,7 7 7 230 - 11 295,6 7 7 232 5 732,7 2309 10 15 4 7 553 II 1 022,8 4 7 554 \ l 2 045,5 4 7 555 \ \ 3 068,3 I 4 7 556 3 835,4 4 7 557 4 295,6 4 7 558 4 602,5 4 7 559 l 323,2 4 7 569 Il 646,4 4 7 573 969,6 4 7 574 1 212,0 4 7 577 1 357,4 4 7 578 || 1 454,4 4 7 579 \ 1 981,1 4 7 580 II 3 962,2 4 7 581 IIl 5 943,3 i 4 ' 7 582 IIl 7 429,1 4 7 583 III 8 320,6 ¢ 4 7 584 \ 8 915,0 2309 10 19 4 7 553 Ill 1 022,8 4 7 554 II 2 045,5 4 7 555 IIl 3 068,3 4 7 556 II 3 835,4 4 7 557 II\ 4 295,6 4 7 558 II 4 602,5 4 7 559 Il 323,2 4 7 569 646,4 4 7 573 liI 969,6 4 7 574 1 212,0 4 7 577 II 1 357,4 4 7 578 l 1 454,4 4 7 579 I 1 981,1 7. 3 . 88 Official Journal of the European Communities No L 61 /21 CN-code Table Additionalcode Notes ¢ Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I ||I III  100 kg  ' 2309 10 19 4 7 580 Il 3 962,2 4 7 581 II\ 5 943,3 4 7 582 Il! 7 429,1 l 4 7 583 Ill 8 320,6 4 7 584 l I 8 915,0 2309 10 39 4 7 553 l I 1 022,8 4 7 554 l 2 045,5 4 7 555 l \ 3 068,3 4 7 556 l I 3 835,4 4 7 557 l I 4 295,6 4 7 558 \ \ 4 602,5 4 7 559 \ 323,2 4 7 569 \ 646,4 4 7 573 \ 969,6 4 7 574 l 1 212,0 4 7 577 l 1 357,4 \ 4 7 578 \ 1 454,4 4 7 579 \ I 1981,1 4 7 580 \ 3 962,2 I 4 7 581 \ 5 943,3 4 ¢ 7 582 \ 7 429,1 " 4 7 583 \ 8 320,6 4 7 584 \ I 8 915,0 2309 10 59 4 7 553 \ I 1 022,8 4 7 554 \ 2 045,5 4 7 555 \ 3 068,3 4 7 556 \ 3 835,4 4 7 557 \ 4 295,6 4 7 558 \ 4 602,5 4 7 559 \ 323,2 4 7 569 \ 646,4 4 7 573 \ 969,6 4 7 574 \ 1 212,0 4 7 577 1 357,4 4 7 578 1 454,4 4 7 579 1 981,1 4 ¢7 580 3 962,2 4 7 581 5 943,3 4 7 582 7 429,1 4 7 583 \ 8 320,6 4 7 584 \ 8 915,0 2309 10 70 4 7 553 \ 1 022,8 I 4 7 554 \ 2 045,5 4 7 555 \ 3 068,3 4 7 556 \ 3 835,4 No L 61 /22 Official Journal of the European Communities 7 . 3 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I I  100 kg  2309 10 70 4 7 557 4 295,6 4 7 558 4 602,5 4 7 559 323,2 4 7 569 \ 646,4 4 7 573 Il 969,6 4 7 574 || 1 212,0 4 7 577 1 357,4 4 7 578 I 1 454,4 4 7 579 \ 1 981,1 4 7 580 3 962,2 4 7 581 I 5 943,3 4 7 582 I. 7 429,1 4 7 583 '8 320,6 4 7 584 8 915,0 2309 90 35 4 7 553 1 022,8 4 7 554 2 045,5 4 7 555 3 068,3 4 7 556 3 835,4 4 7 557 4 295,6 4 7 558 4 602,5 4 7 559 323,2 4 7 569 || 646,4 4 7 573 Il 969,6 4 7 574 l 1 212,0 4 7 577 I 1 357,4 4 7 578 \ 1 454,4 4 7 579 I 1 981,1 4 7 580 3 962,2 4 7581 \ 5 943,3 4 7 582 \ 7 429,1 4 7 583 8 320,6 4 7 584 \ 8 915,0 2309 90 39 4 7 553 \ I 1 022,8 4 7 554 \ I 2 045,5 4 7 555 \ 3 068,3 4 7 556 \ I 3 835,4 4 7 557 \ 4 295,6 4 7 558 \ 4 602,5 \ 4 7 559 \ I 323,2 4 7 569 646,4 4 7 573 969,6 4 7 574 \ 1212,0 4 7 577 1 357,4 4 7 578 \ I 1 454,4 4 7 579 \ 1 981,1 7 . 3 . 88 Official Journal of the European Communities No L 61 /23 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain - Pta Portugal Esc ||  100 kg  2309 90 39 4 7 580 3 962,2 4 7 581 li 5 943,3 4 7 582 Ill 7 429,1  4 7 583 8 320,6 4 7 584 li\ 8 915,0 2309 90 49 4 7 553 - 1 022,8 4 7 554 I 2 045,5 4 7 555 li 3 068,3 4 7 556 3 835,4 4 7 557 4 295,6 l 4 7 558 \\ 4 602,5 4 7 559 III 323,2 4 7 569 646,4 4 7 573 II 969,6 4 7 574 1 212,0 4 7 577 1 357,4 4 7 578 li 1 454,4 4 7 579 1 981,1 4 7 580 Il 3 962,2 4 7 581 Il 5 943,3 4 7 582 7 429,1 4 7 583 \ 8 320,6 4 7 584 8 915,0 2309 90 59 4 7 553 1 022,8 4 7 554 l 2 045,5 4 7 555 3 068,3 4 7 556 l 3 835,4 4 7 557 4 295,6 4 7 558 l 4 602,5 4 7 559 II\ 323,2 4 7 569 l 646,4 4 7 573 \ 969,6 \ 4 7 574 l 1 212,0 4 7 577 \ 1 357,4 4 7 578 \ 1 454,4 4 7 579 \ 1 981,1 4 7 580 \ 3 962,2 4 7 581 \ 5 943,3 4 7 582 \ 7 429,1 4 7 583 8 320,6 4 7 584 8 915,0 2309 90 70 4 7 553 1 022,8 4 7 554 2 045,5 4 7 555 l 3 068,3 4 7 556 \ 3 835,4 No L 61 /24 Official Journal of the European Communities 7 . 3 . 88 Positive Negative Portugal CN-code Table Additionalcode Notes France FF Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit Greece Dr Ireland £ Irl Spain Pta Esc  100 kg  2309 90 70 7 557 7 558 7 559 7 569 7 573 7 574 7 577 7 578 7 579 7 580 7 581 7 582 7 583 7 584 4 295,6 4 602,5 323,2 . 646,4 969,6 1 212,0 1 357,4 1 454,4 1 981,1 3 962,2 5 943,3 7 429,1 8 320,6 8 915,0 4 4 4 4 4 4 4 4 4 4 4 4 4 4  °/o milk fat/ 100 kg product  194,5 212,9 % non-fat dry lactic matter/100 kg product - 84,7 a b c d f  lactic matter/ 100 kg product  99,1  °/o sucrose/ 100 kg product  29,4 Annex fatty lactic dry matter and the weight of added sugar, contained in 100 kg of product, as well as whether or not whey ana/or lactose and/ or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. For certain milk products, for which the calculation of the compensa ­ tory amount is based on the component parts of the final product, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non ­ 7 . 3 . 88 Official Journal of the European Communities No L 61 /25 PART 6 SECTOR WINE Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additional ¢ code Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc 2204 21 25 2204 21 29 2204 21 35 2204 21 39 5 7 431 5 7 432 5 7 434 5' 7 587 5 7 588 6 7 438 6 7 439 6 7 441 6 7 589 6 7 590 8 7 449 8 7 451 8 7 591 .8 7 592 9 7 455 9 7 457 9 7 593 9 7 594 3 7 426 11 7 478 11 7 479 11 7 480 11 7 481 11 7 483 11 7 595 11 7 596 12 7 487 12 7 488 12 7 490 12 7 597 12 7 598 14 7 498 14 7 499 14 7518 14 7 599 O O C) O (') O (') C) (2) O ( 2 ) 0) o C) (2) O o (') o (2) (2) o (2) O (2) (') o O (') (2) (') (2) ( 2) o n 2 796,9 2 796,9 122,6 2 796,9 122,6 1 959,6 1 959,6 122,6 1 959,6 122,6 2 796,9 122,6 2 796,9 122,6 1 959,6 122,6 1 959,6 122,6 122,6 2 796,9 2 796,9 2 796,9 2 796,9 122,6 2 796,9 122,6 1 959,6 1 959,6 122,6 1 959,6 122,6 2 7.96,9 2 796,9 122,6 2 796,9 2204 29 10 2204 29 25 2204 29 29 2204 29 35 No L 61 /26 Official Journal of the European Communities 7 . 3 . 88 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2204 29 35 14 7 614 0 122,6 2204 29 39 15 15 15 15 7 524 7 526 7618 7 619 0 0 (2) 0) 1 959,6 122,6 1 959,6 122,6 (') % vol/hl O HI 7 . 3 . 88 Official Journal of the European Communities No L 61 /27 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain PortugalNether ­ lands Fl United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 li \  100 kg  3 7 334 O 2 451,8 691,24 3 7 335 Il 2 451,8 691,24 3 7 334 O 2 451,8 691,24 3 7 335 II 2 451,8 691,24 3 7 334 C) 2 451,8 691,24 3 7 335 2 451,8 691,24 3 7 334 (') 2 451,8 691,24 3 7 335 2 451,8 691,24 4 7 337 O 2 935,1 906,71 5 7 340 l 2 935,1 906,71 5 7 340 \ 2 935,1 906,71 \  100 kg of dry matter  2 935,1 959,135 7 340 5 7 340 l 2 935,1 959,13 5 7 340 \ 2 935,1 959,13 \  % sucrose content and 100 kg net  8 7 345 (3) 29,351 9,067 8 7 346 O 29,351 9,067 8 7 347 O 29,351 9,067 l  100 kg of dry matter  5 7 340 \ 2 935,1 959,13 I  °/o sucrose content and 100 kg net  9 7 349 O 29,351 9,067 9 7 350 O 29,351 9,067 9 7 351 O 29,351 9,067 10 7 353 O 29,351 9,067 8 7 345 0) 29,351 9,067 ¢8 7 346 O 29,351 9,067 8 7 347 o 29,351 9,067 \  100 kg of dry matter  5 7 419 2 935,1 959,13  % sucrose content and 100 kg net  6 7 423 0 29,351 9,067 6 7 424 (3) 29,351 9,067 6 7 425 0 29,351 9,067 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 7 . 3 . 88No L 61 /28 Official Journal of the European Communities (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). C) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (3) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . \ 7 . 3 . 88 Official Journal of the European Communities No L 61 /29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No J033/80 . RELATES Monetary compensatory amounts Positive Negative Denmark CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg * Italy France Greece Ireland Spain Portugal DM F1 £ -Bfrs/Lfrs Dkr Lt FF Dr £ Irl Pta Esc  1 00 kg  8 916,9 10 192,3 14 656,8 1 123,4 1 515,7 2 318,1 8 916,9 10 192,3 14 656,8 1 123,4 1 515,7 2 318,1 2 407,0 2 407,0 1 744,6 1 744,6 1 962,4 1 962,4 571,23 571,23 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 151790 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 7 . 3 . 88No L 61 /30 Official Journal of the European Communities Positive Negative Germany Portugal CN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr ­ £ Irl PtaDM Fl £ Esc  100 kg  1 748,3 1 748,3 1 476,5 1 748,3 1 140,2 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 1 552,1 2 362,6 2 872,5 3 319,7 4 095,6 3 3 4 4 6 585 7 585 6 586 7 586 1 218,1 2 377,4 1 735,1 3 381,2 1 338,5 1 338,5 1 218,1 2 377,4 1 735,1 3 381,2 634,0 1 188,7 1 717,0 2 456,7 734,44 1 044,53 734,44 1 044,53 530,43 758,92 7 001 7 002 7 003 7 004 7 005 7 . 3 . 88 Official Journal of the European Communities No L 61 /31 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fi United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc 100 kg - 530,43 758,92 530,43 530,43 758,92 530,43 758,92 7 006 7 007 7 008 7 009 7 010 7011 7 012 7 013 7015 7 016 7 017 7 020 7 021 7 022 7 023 7 024 7 025 7 026 7 027 7 028 7 029 7 030 7 031 7 032 7 033 7 035 7 036 7 037 7 040 7 041 7 042 7 043 7 044 7 045 7 046 7 047 7 048 7 049 7 050 7 051 7 052 7 053 7 055 7 056 7 057 965,6 1 520,3 2 048,6 2 788,3 708,4 1 342,4 1 897,1 2 425,4 1 115,4 1 749,4 2 304,1 1 248,4 1 882,4 2 437,1 2 965,4 3 705,1 1 580,0 2 214,0 2 768,7 3 297,0 4 036,7 1 956,8 2 590,8 3 145,5 3 673,8 2 363,8 2 997,8 3 552,5 3 745,1 4 379,1 4 933,8 5 462,1 6 201,8 4 076,7 4 710,7 5 265,4 5 793,7 6 533,4 4 453,5 5 087,5 5 642,2 6 170,5 4 860,5 5 494,5 6 049,2 530,43 530,43 758,92 530,43 758,92 530,43 No L 61 / 32 Official Journal of the European Communities 7 . 3 . 88 Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £ EscDM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta  100 kg  7 060 7 061 7 062 7 063 7 064 7 065 7 066 7 067 7 068 7 069 7 070 7 071 7 072 7 073 7 075 7 076 7 077 7 080 7 081 7 082 7 083 7 084 7 085 7 086 7 087 7 088 ¢ 7 090 7 091 7 092 7 095 7 096 7 100 7 101 7 102 7 103 7 104 7 105 7 106 7 107 7 108 7 109 7 110 7 111 7 112 7 113 6 687,7  7 321,7  7 876,4  8 404,7 530,43 9 144,4 758,92 7 019,3  7 653,3  8 208,0  8 736,3 530,43 9 476,0 758,92 7 396,1  8 030,1  8 584,8  9 113,1 530,43 7 803,1  8 437,1  8 991,8  13 018,7 ¢  13 652,7  14 207,4  14 735,7 530,43 15 475,4 758,92 13 350,3  13 984,3  14 539,0  15 067,3 530,43 13 727,1  14 361,1  14915,8  14 134,1  14 768,1  481,4  1 115,4  1 670,1  2 198,4 530,43 2 938,1 758,92 813,0  1 447,0  2 001,7  2 530,0 530,43 3 269,7 758,92 1 189,8 .  1 823,8  2 378,5  2 906,8 530,43 / 18\ / 18 \ / I8 \ / 18 \ / 18\ / 18 \ / 18\ / 18 \ / IS \ / I8 \ / 18 \ / 18\ / 18 \ / 18 \ 7 . 3 . 88 Official Journal of the European Communities No L 61 /33 Positive Negative Germany Denmark " Italy France Greece Ireland Spain PortugalCN-code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg £DM F1 Bfrs/Lfrs Dkr Lit FF Dr £ Ir Pta Esc  100 kg  530,43 758,92 530,43 758,92 530,43 7 115 7 116 7 117 7 120 7 121 7 122 7 123 7 124 7 125 7 126 7 127 7 128 7 129 7 130 7 131 7 132 7 133 7 135 7 136 7 137 7 140 7 141 7 142 7 143 7 144 7 145 7 146 7 147 7 148 7 149 7 150 7 151 7 152 7 153 7 155 7 156 7 157 7 160 7 161 7 162 7 163 7 164 7 165 7 166 7 167 ( ») (") (U) n o n (U) (,.) n n n n (&gt; «) n n n n ( ») n (,.) (") (..) (1 ») n n n o n n n n n n n n n n n o o n n n 1 596,8 2 230,8 2 785,5 1 729,8 2 363,8 2 918,5 3 446,8 4 186,5 2 061,4 2 695,4 3 250,1 3 778,4 4518,1 2 438,2 3 072,2 3 626,9 4 155,2 2 8'45,2 3 479,2 4 033,9 4 226,5 4 860,5 5 415,2 5 943,5 6 683,2 4 558,1 5 192,1 5 746,8 6 275,1 7 014,8 4 934,9 5 568,9 6 123,6 6 651,9 5 341,9 5 975,9 6 530,6 7 169,1 7 803,1 8 357,8 8 886,1 9 625,8 7 500,7 8 134,7 8 689,4 530,43 758,92 530,43 758,92 530,43 530,43 758,92 No L 61 /34 Official Journal of the European Communities 7 . 3 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM FI £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I \  100 kg   7 168 n 9 217,7 530,43  7 169 c) 9 957,4 758,92  7 170 7 877,5 ¢   I 7 171 n 8 511,5   I 7 172 n 9 066,2   I 7 173 n 9 594,5 530,43  7 175 n 8 284,5   7 176 7 177 n ( ») 8 918,5 9 473,2  I 7 180 c8) 13 500,1   I 7 181 n 14 134,1   7 182 14 688,8   I 7 183 c) 15 217,1 530,43  7 185 (U) 13 831,7   7 186 c) 14 465,7 -   I 7 187 n 15 020,4   7 188 (. ») 15 548,7 530,43  7 190 (U) ' 14 208,5   I 7 191 (U) 14 842,5   7 192 ( ») ' 15 397,2   I 7 195 n 14 615,5   7 196 7 200 7 201 n (") (") 15 249,5 2 038,5 2 672,5   7 202 7 203 7 204 (") n c) 3 227,2 3 755,5 4 495,2 530,43 758,92  , I 7 205 c8) 2 370,1  .  I 7 206 c) 3 004,1   7 207 (U) 3 558,8   II 7 208 n 4 087,1 530,43  7 209 7 210 C) C 8) 4 826,8 2 746,9 758,92   7 211 n 3 380,9  II 7212 (U) 3 935,6   Il 7 213 ( i.) 4 463,9 530,43  I 7 215 n 3 153,9   II 7216 (u) 3 787,9   7 217 c8) 4 342,6 ¢   7 220 7 221 (") c) 3 560,9 4 194,9 __  II 7 260 (u) 8 458,7   II 7 261 c) 9 092,7   II 7 262 (") \ 9 647,4   || 7 263 ( is) - 10 175,7 530,43 7 . 3 . 88 Official Journal of the European Communities No L 61 /35 Positive Negative Denmark France Greece Ireland CN-code Table Additionalcode Notes Germany Belgium/ Luxem ­ bourg Italy Spain PortugalNether ­ lands Fl United Kingdom £DM Bfrs/Lfrs Dkr Lt FF Dr £ Ir Pta Esc  100 kg  758,92 530,43 758,92 530,43 530,43 758,92 7 264 7 265 7 266 7 267 7 268 7 269 7 270 7 271 7 272 7 273 7 275 7 276 7 280 7 300' 7 301 7 302 7 303 7 304 7 305 7 306 7 307 7 308 7 309 7 310 7311 7 312 7 313 7315 7 316 7 317 7 320 7 321 7 36TO 7 361 7 362 7 363 7 364 7 365 7 366 7 367 7 368 7 369 7 370 7 371 7 372 ( ») (..) ("&gt; ( «) o (") (&gt;.) (..) C) (..) (") n n n c) c.) n n (U) ( ») ("&gt; n n n n n n ( ») (..) (I .) ( «) n n ( ») (") (") ( «) (,.) (..) C ») &lt;") ( «) (") (") (U) 10 915,4 8 790,3 9 424,3 9 979,0 10 507,3 1 1 247,0 9 167,1 9 801,1 10 355,8 10 884,1 9 574,1 10 208,1 9 981,1 3 261,5 3 895,5 4 450,2 4 978,5 5 718,2 3 593,1 4 227,1 4 781,8 5 310,1 6 049,8 3 969,9 4 603,9 5 158,6 5 686,9 4 376,9 5 010,9 5 565,6 4 783,9 5 417,9 .8 611,7 9 245,7 9 800,4 10 328,7 11 068,4 8 943,3 9 577,3 10 132,0 10 660,3 1 1 400,0 9 320,1 9 954,1 10 508,8 530,43 758,92 530,43 530,43 758,92 530,43 758,92 No L 61 /36 Official Journal of the European Communities 7 . 3 . 88 Positive Negative Greece Ireland PortugalGermany Belgium/ Luxem ­ bourg Denmark Italy France SpainUnited Kingdom £ Nether ­ lands F1DM Bfrs/Lfrs Dkr lit FF Dr £ Irl Pta Esc 100 kg ­ 530,43 530,43 758,92 530,43 758,92 530,43 CN-code Table Additionalcode Notes 7 373 (,.)  7 375 n  7 376 o  \ 7 380  l 7 400 n  \ 7 401 n  l 7 402 n  \ 7 403 n  l 7 404 o  l 7 405 o  \ 7 406 o  \ 7 407 n  \ 7 408 o  7 409 c)  \ 7 410 o  7411 n  \ 7 412 n  7 413 n  7 415 n  7416  7 417 o  7 420 ( ,8&gt;  7 421 e8&gt;  7 460 r) _ \ 7461 (")  \ 7 462 o  \ 7 463 o  l 7 464 C)  7 465 o  || 7 466 (. »)  || 7 467 n  Il 7 468 ("&gt;  7 470 ( ,8&gt;  7 471 ( »&gt;  7 472 n  7 475 c 8)  II 7 476 (U)  II 7 500 n  || 7 501 n  || 7 502 c s)  Il 7 503 c 8)  Il 7 504 (1  Il 7 505 c8)  || 7 506 n  || 7 507 n 11 037,1 9 727,1 10 361,1 10 134,1 4 382,7 5 016,7 5 571,4 6 099,7 6 839,4 4 714,3 5 348,3 5 903,0 6 431,3 7 171,0 5 091,1 5 725,1 6 279,8 6 808,1 5 498,1 6 132,1 6 686,8 5 905,1 6 539,1 '8 752,0 9 386,0 9 940,7 10 469,0 11 208,7 9 083,6 9 717,6 10 272,3 10 800,6 9 460,4 10 094,4 10 649,1 9 867,4 10 501,4 6 421,2 7 055,2 7 609,9 8 138,2 8 877,9 6 752,8 7 386,8 7 941,5 530,43 758,92 530,43 530,43 758,92 7. 3 . 88 Official Journal of the European Communities No L 61 /37 Positive Negative Germany CN-code Tabe Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl " Pta Portugal EscDM 100 kg  7 508 (") 8 469,8 530,43 7 509 (i.) 9 209,5 758,92 7 510 n 7 129,6 7 511 n 7 763,6  7 512 n 8 318,3  7 513 o 8 846,6 530,43 7 515 (1 .) 7 536,6  7 516 (i!) 8 170,6  7 517 n 8 725,3 /  7 520 (, S) 7 943,6  7 521 (18 ) 8 577,6  7 560 n 9 007,1  7 561 n 9 641,-1  7 562 n 10 195,8  7 563 ( «). 10 724,1 530,43 7 564 (, 8 ) 11 463,8 758,92 7 565 ( «) 9 338,7  7 566 n 9 972,7 \  7 567 (,.) 10 527,4  7 568 ( «) 11 055,7 530,43 7 570 ( ») 9 715,5  7 571 (") 10 349,5  7 572 (..) 10 904,2  7 575 n 10 122,5  7 576 (18 ) 10 756,5  7 600 (,.) 8 897,7  7 601 ( ») 9 531,7  7 602 n 10 086,4  7 603 n 10 614,7 530,43 7 604 n 11 354,4 758,92 7 605 n 9 229,3  7 606 n 9 863,3  7 607 n 10 418,0  7 608 n 10 946,3 530,43 7 609 n 11 686,0 758,92 7 610 n 9 606,1  7611  ( «) 10 240,1  7 612 n 10 794,8  7613 n 11 323,1 530,43 7615 n 10 013,1  7 616 n 10 647,1  7 617 n 11 201,8  7 620 n 10 420,1  7 621 n 11 054,1  7 700 9 953,5  No L 61 /38 Official Journal of the European Communities 7. 3 . 88 Positive Negative Germany Denmark Italy France Greece Ireland Spam Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands pi United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg ¢ 7 701 o 10 587,5  7 702 (,.) 11 142,2  7 703 (,.) 11 670,5 530,43 7 704 n 12 410,2 758,92 7 705 (") 10 285,1  7 706 c) 10 919,1  7 707 (..) 1 1 473,8  7 708 ( ») 12 002,1 530,43 7710 r) 10 661,9  7711 r) 1 1 295,9  7 712 H 11 850,6  7715 (U) 11 068,9  7 716 (") 1 1 702,9  7 720 (. ») 10 109,3  7 721 n 10 743,3  7 722 n 11 298,0  7 723 n 11 826,3 530,43 7 725 C8) 10 440,9  7 726 (' ) 1 1 074,9  7 727 (,.) 1 1 629,6  7 728 (") 12 157,9 530,43 7 730 (H) 10 817,7  7 731 (H) 11451,7 ¢  7 732 (,.) 12 006,4  7 735 (, ») 11 224,7  7 736 n 11 858,7  7 740 o 12 997,7  7 741 ( «) 13 631,7  7 742 (") 14 186,4  7 745 C8) 13 329,3  7 746 (, ») 13 963,3  7 747 (") 14 518,0  7 750 (,.) 13 706,1  7 751 n 14 340,1  7 760 (") 15 886,1  7 761 o 16 520,1  7 762 (") 17 074,8  7 765 o 16 217,7  7 766 n 16 851,7  7 770 o 16 594,5  7 771 n 17 228,5  7 780 n  18 774,5  7781 n 19 408,5  7 785 o 19 106,1  7 786 o 19 740,1  7 . 3 . 88 Official Journal of the European Communities No L 61 /39 Positive Negative CN-code Table Germany Nether ­ lands United Kingdom Denmark Italy France Greece Ireland Spain PortugalAdditional code Notes Belgium/ Luxem ­ bourg £ Bfrs/Lfrs Dkr LitDM Fl FF Dr £ Ir Pta Esc  1 00 kg  7 800 7 801 7 810 7 811 7 812 7 815 7 816 7 817 7 820 7 821 7 830 7 831 7 840 7 841 7 860 7 861 7 900 7 901 7 910 7 911 7 912 7 915 7 916 7 917 7 920 7 921 7 930 7 931 7 940. 7 941 7 960 7 961 1 522,4 2 156,4 18 547,2 19 181,2 19 735,9 18 878,8 19 512,8 20 067,5 2 770,8 3 404,8 19 255,6 19 889,6 5 267,5 5 901,5 8 210,1 8 844,1 2 003,8 2 637,8 . 19 028,6 19 662,6 20 217,3 19 360,2 19 994,2 20 548,9 3 252,2 3 886,2 19 737,0 20 371,0 5 748,9 6 382,9 8 691,5 9 325,5 C) n (") n n n n ( ,s ) n (") ( «) n n (") n Amounts to be deducted 5 1xx I 305,0  I 5 2xx 644,7   \ 5 3xx l 1 031,4   5 4xx \ 1 386,0   \ 5 5xx I 2 030,7   I 5 6xx \ 3 017,5   I 5 70x l 4 624,1   5 71x \ 4 624,1   5 72x \ - 6 404,4   5 73x I 6 404,4  7 . 3 . 88No L 61 /40 Official Journal of the European Communities I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain . Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ \ I I  100 kg   5 74x \ 8 234,2   5 75x \ 8 234,2   5 76x \ 10 064,0   5 77x l l 10 064,0   \ 5 78x \ 11 893,8   5 9xx .I 305,0  Amounts to be deducted 6 1xx I 209,8  6 2xx 443,4   6 3xx II 709,4   Il 6 4xx 953,3   6 5xx II 1 396,7   II 6 6xx 2 075,4   6 70x \ 3 180,4   6 71x 3 180,4   6 72x l 4 404,9   6 73x 4 404,9   6 74x I 5 663,4   6 75x \ 5 663,4   6 76x l 6 921,9 .   6 77x \ 6 921,9   6 78x 8 180,5   6 9xx \ 209,8  (*) See the additional code corresponding to the composition of the merchandise . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose . Note: In all cases , where a hydrolysis product of lactose is declared , and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product . (") If the goods contain butter reduced in price under the Regulation indicated in Table 6 of Chapter 4 of the additional codes , the amount indicated in additional code 7xxx shall be reduced , for formula A and formula C products, by the amount indicated in additional code 5xxx and , for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate . N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e ; all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods , the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . 7 . 3 . 88 Official Journal of the European Communities No L 61 /41 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal \ DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \ \  100 kg I I 2007 91 10 ¢ 4 7 385 \ 1 467,6 2007 95 10 5 7 387 \ 1 467,6 2007 99 20 5 7 387 \ 1 467,6 l 2007 99 31 5 7 387 l 1 467,6 2007 99 33 5 7 387 1 467,6 2007 99 35 5 7 387 l 1 467,6 2007 99 39 5 7 387 I I 1 467,6 \ \ No L 61 /42 Official Journal of the European Communities 7 . 3 . 88 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts |||| Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc I  100 kg  1509 10 10 1 7 298 I 7 625,4 341,49 1 1 7 299 7 314 I . - 7 625,44 859,5 341,49341,49 1509 10 90 1 1 7 298 7 299 7 314 8 443,0 5 677,1 5 677,1 381,04 381,04 381,04 1509 90 00 1 1 7 298 ' 7 299 7 314 8 388,0 5 622,0 5 622,0 375,64 375,64 375,64 1510 00 10 1 1 1 7 298 7 299 7 314 3 285,2 3 285,2 519,3 131,51 131,51 131,51 1510 00 90 1 1 1 7 298 7 299 7 314 4 007,9 1 242,0 1 242,0 160,45 160,45 160,45 7 . 3 . 88 Official Journal of the European Communities No L 61 /43 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal 1,084 1,042 1,010 1,480 1,020 I  Milk and milk products 0,986 0,986 1,158   1,042 1,035 1,480 1,035   Pigmeat  .  1,109   1,016   1,021   Sugar   1,175   1,042 1,035 1,376 1,036  1,096  Cereals 0,990 0,990 1,175   1,053 1,035 1,376 1,036   Eggs and poultry and albumins   1,123   1,010  1,405    Wine  Il IlIl 1,014 1,010 1,341 \   Processed products (Regulation (EEC) No 3033/80): \  to be applied to charges   . 1,158   1,042 1,035 1,480 1,035  1,096  to be applied to refunds : \ II I I I \ \ I  cereals 0,990 0,990 1,175   1,053 1,035 1,376 1,036   milk 0,986 0,986 1,158   1,042 1,035 1,480 1,035 ~   sugar   1,175   1,042 1,035 1,376 1,036   Jams and marmalades II\ l l I \ l (Regulation (EEC) No 426/86)   1,175     1,376     Olive oil sector   1,090     1,291   1,011 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,83158 61,8628 55,2545 Dkr 0,523666 11,4408 10,2187 DM 0,137286 2,99934 2,67895 FF . 0,460437 10,0594 8,98483 F1 0,154685 3,37948 3,01849 £ Irl 0,0512461 1,1196  £ 0,0457719  0,893178 Lit  2 184,74 1 951,37 Dr 10,9473 239,171 213,623 Esc 11,1895 244,461 218,348 Pta 9,20589 201,125 179,641